DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-15, 17-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 1, 11 the claims recite a negative limitation “without receiving any additional input from the user after receiving the voice input”.  The specification does not 
As to claims 2-5, 7-10, 12-15, 17-20 the claims are rejected based on their dependency of the defective parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 10-14, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gupta (US 2009/0112605) in view of Konig (US 2008/0221891)
As to claim 1 Gupta discloses a method comprising: 
storing, on a user device associated with a user, a list of control terms, each control term in the list of control terms configured to invoke the user device to instruct an application to perform a particular action (Paragraph 28 “The predefined command store 142 includes text data describing one or more predefined commands which cause the computing device 100 to interact with and modify one or more vehicle systems. The stored predefined commands have a specific format, such as a defined grammatical structure specifying one or more words and order associated with the one or more words. For example, the stored predefined commands comprise commands such as "temperature up," "find nearest ATM," "find nearest bank," "radio seek up" or other phrases of one or more words in a specific order.”); 
receiving, at the user device, a voice input from the user, the voice input comprising one of the control terms in the list of control term stored on the user device and one or more other terms (Paragraph 34 “In one embodiment, the speech recognition module 160 includes a microphone or other audio capture device to receive audio data, such as spoken words, from a user, such as a vehicle occupant.”, Paragraph 57 “example, the speech recognition module 160 receives 410 the speech data "I need some books." The interpretation module 144 then classifies 420 the speech data as having a probability of 0.55 of being associated with the predefined command of "find nearest bookstore" and having a probability of 0.45 of being associated with the predefined command of "find nearest bookstore."); 
identifying, by the user device, that the voice input comprises the one of the control terms in the list of control terms stored on the user device (Paragraph 57 “example, the speech recognition module 160 receives 410 the speech data "I need some books." The interpretation module 144 then classifies 420 the speech data as having a probability of 0.55 of being associated with the predefined command of "find nearest bookstore" and having a probability of 0.45 of being associated with the predefined command of "find nearest bookstore.");, 
in response to identifying that the voice input comprises the one of the control terms, processing, by the user device, the one or more other terms in the received voice input to identify a subject of the particular action for the application to perform (Paragraph 57 “Responsive to receiving 450 input from the user selecting one of the prompted commands, the predefined command is retrieved from the predefined command store 142 and executed.”); and
instructing, by the user device, the application to perform the particular action based on the subject of the particular action identified by the processing of the one or more other terms (Paragraph 57 “For example, the interpretation module 144 uses the output device 130 to generate an audio signal asking the user "Do you want to find nearest library or bookstore." Responsive to receiving 450 input from the user selecting one of the prompted commands, the predefined command is retrieved from the predefined command store 142 and executed.”). 
Gupta does not explicitly disclose the one or more other terms following the control term.  Konig teaches of voice command systems that have a control term recognized by the system followed by other terms that follow the control term and of not receiving any additional input from the user after receiving the voice input (Paragraph 31 “"PLEASE DRIVE ME TO HARBOR STREET FIFTEEN A IN MELBOURNE." 

The recognition circuit 220 may determine that the term "PLEASE DRIVE ME TO" may correspond to the highest category 404, which may be designated as category 1. A category 1 term may indicate which application may be launched or which component or system may be controlled. For example, because the category 1 term may involve a driving destination, the navigation application may be launched to calculate a route for a given destination. The recognition circuit 220 may next determine that the term "MELBOURNE" may correspond to the next highest category 408, which may be designated as category 2. The term "HARBOR STREET" may correspond to category 3 (412), the term "FIFTEEN" may correspond to category 4 (416), and the term "A" may correspond to the lowest category 420, or category 5. “)
It would have been obvious to one of ordinary skill to modify Gupta to include the teachings of using control terms followed by other terms for the purpose of recognizing the applications associated with the user’s voice input.
As to claim 2 Gupta discloses a method wherein processing the one or more other terms that follow the one of the control terms in the received voice input comprises performing speech-to-text conversion on the one or more other terms in the received voice input to identify the subject of the particular action(Paragraph 34). 
As to claim 3 Gupta discloses a method wherein identifying that the voice input comprises the stored control term comprises:
hashing the voice input (Paragraph 57); and 
determining that the hashed voice input matches a hashed version of the one of the control terms in the list of control terms stored on the user device (Paragraph 57). 
 (Paragraph 28). 
As to claim 10 discloses a method wherein each control term in the list of control terms stored on the user devices comprises a reserved control term associated with a different respective particular action for the application to perform(Paragraph 28). 
	As to claim 11 the claim is interpreted and rejected as in claim 1.
	As to claim 12 the claim is interpreted and rejected as in claim 2.
	As to claim 13 the claim is interpreted and rejected as in claim 3.
	As to claim 14 the claim is interpreted and rejected as in claim 4.
	As to claim 20 the claim is interpreted and rejected as in claim 20.

	Claims 5, 7-9, 15, 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gupta (US 2009/0112605) in view of Konig (US 2008/0221891) as applied to claim 1 above, and in further view of Su (US 2011/0015932)
As to claim 5 Su teaches a method wherein the application comprises a media player application (Paragraph 9-10). 
It would have been obvious to one of ordinary skill to modify Gupta to include the teachings of a media player application for the purpose of playing back songs on a device.
As to claim 7 Su teaches a method wherein the subject of the particular action identified by the processing of the one or more other terms comprises an artist name (Paragraph 19). 
 (Paragraph 20). 
As to claim 9 Su teaches a method wherein: the application comprises a media player application; and the particular action comprises playing a song on the user device (Paragraph 21). 
	As to claim 15 the claim is interpreted and rejected as in claim 5.
	As to claim 17 the claim is interpreted and rejected as in claim 7.
	As to claim 18 the claim is interpreted and rejected as in claim 8.
	As to claim 19 the claim is interpreted and rejected as in claim 9.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-15, 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
6/5/2021